Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is responsive to the Amendment and RCE filed on 05/9/2022. As directed by the Amendment, claims 1, 7, 11 and 15-16 have been added; claim 42 has been canceled; claim 43 has been newly added. As such, claims 1-41 and 43 are pending in the instant application.
Regarding claim 41, after further reconsideration of Figures 6, paragraphs [00071]- [00075], the 112(b) claim rejection and drawing object are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-41 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claims 1 and 16, limitation “a force transfer coupler including at least two arms fixedly coupled to the member” reads on an embodiment where the force transfer coupler includes more than two arms couples to the member (e.g. 10 arms or odd number of arms that is greater than 2, say 5 arms).
An embodiment of the force transfer coupler having more than two arms as claimed does not have sufficient support in the original disclosure. Figures 2, 7, 9, 10, 11 and 14G shown the force transfer coupler 330 comprises only two arms 332a and 332b.  Similarly and consistently throughout the original specification, the forces transfer coupler having only 2 arms 332a and 332b. For instance, 
paragraph [0083] disclosed “arms 332a, 332b of the force transfer coupler 330”, 
paragraph [0090] disclosed “Force transfer coupler 330…may be Y-shaped with arms 332a, 332b and stem 334. As shown, arms 332a, 332b may stretch upwards and outwards…. Stem 334 may  freely extend downwards from the junctions of the proximal ends of arms 332a, 332b, with its distal end remaining unconnected to outer member body section 310.”
Paragraph [0093] disclosed “the loads applied by the cable are evenly distributed  between the combination of arms 332a, 332b and substantially inextensible textile element 340. In particular, when a downward load… 50% of this load is distributed to arms 332a  and 32b of force transfer coupler 330”, and
Paragraph [0110] disclosed “Substantially inextensible textile element 340 may be then aligned with the arms 332a, 332b of force transfer coupler 330”.
Therefore, the applicant has not reasonably conveyed to one ordinary skilled in the relevant art that that inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, that the applicant had possession of the claimed invention as recited in independent claims 1 and 16.
Claims 1-15, 17-41 and 43 are rejected based on claim dependence.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the substantially inextensible textile material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, limitation “wherein the substantially inextensible textile material is configured for directing the force applied by the actuator to act upon all or a portion of the body part” renders claim indefinite. It is unclear if the substantially inextensible textile material is part of the at least one substantially inextensible element or not. In light of the specification, paragraph [00083] disclosed “outer member 300…may include a substantially inextensible textile material 316 configured for directing a force applied by an actuator to act upon all or a portion of the body part”, the Examiner suggests to amend the claim as “wherein the member comprises an outer member and wherein the outer member includes a substantially inextensible textile material which is configured for directing the force applied by the actuator to act upon all or a portion of the body part”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/SAMCHUAN C YAO/             Supervisory Patent Examiner, Art Unit 3785